Citation Nr: 0520082	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-24 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased disability rating for residuals 
of an arthrotomy of the right knee, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to 
December 1965.

In April 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts notified the 
veteran that it proposed to reduce his right knee disability 
rating from 20 to 10 percent.  In June 1992, the RO notified 
the veteran that the reduction would become effective on 
August 1, 1992.  Although the disability was rated as 10 
percent disabling effective August 1, 1992, he continued to 
be paid erroneously at the 20 percent rate. 

In January 2000, the veteran requested an increased rating 
for the right knee disability.  The current appeal arose from 
a July 2000 rating decision issued on August 1, 2000, which, 
in pertinent part, continued the 10 percent rating for the 
right knee disability, which it recognized as having been in 
effect since August 1, 1992.  The August 2000 letter 
informing the veteran of this decision, advised him that the 
evidence continued to show only slight knee impairment, and 
that his rate of compensation was being reduced from $188.00 
to $98.00 per month.  The veteran timely responded in 
September 2000 by submitting a notice of disagreement (NOD).  

In August 2000 the RO also issued an administrative decision 
noting that the veteran had been overpaid $8,020.00, because 
he had been paid at the 20 percent rate for the period after 
August 1, 1992.  Recovery of the overpayment, however, was 
waived because it was found to have been the result of sole 
administrative error by VA.  

In the August 2000, letter the RO also purported to propose a 
reduction in his rating from 20 to 10 percent.  The RO issued 
an August 2002 rating decision in which it was noted that the 
right knee disability had been rated as 10 percent disabling 
since August 1, 1992.

In July 2001 the RO sent the veteran a letter erroneously 
advising him that the evaluation for his right knee 
disability was being reduced from 20 percent to 10 percent 
effective July 1, 2001.  The August 2000 and July 2001 
letters were apparently intended to advise the veteran of the 
reduction in his payments, rather than in a reduction in the 
rating.  The veteran submitted another NOD following the July 
2001 letter.  The RO issued another SOC in November 2001 and 
thereafter received the veteran's timely VA Form 9, 
substantive appeal. 

In a September 2004 decision, the Board of Veterans' Appeals 
(Board) found that the proper issue on appeal is entitlement 
to a disability evaluation in excess of 10 percent for the 
service-connected residuals of an arthrotomy of the right 
knee joint and remanded the issue for an orthopedic 
examination.

In its September 2004 decision, the Board also remanded a 
claim of entitlement to service connection for depressive 
disorder.  That benefit has since been granted and need not 
be addressed further.  


FINDINGS OF FACT

1.  The right knee disability is currently manifested by 
slight limitation of flexion.

2.  Pain on use, weakness, and fatigue cause additional 
disability, which combine to produce functional impairment 
equivalent to limitation of flexion to 30 degrees.  

3.  Neither subluxation nor lateral instability of the right 
knee is shown.  


CONCLUSION OF LAW

The criteria for a 20 percent schedular rating for right knee 
residuals of arthrotomy are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 
5003, 5260, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO provided rating decisions, a statement of the case, 
supplemental statements of the case, and VCAA notice letters 
sent in August 2003 and in October 2004.  The Board provided 
additional assistance in evidence development in its remand.  
These documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claim.  They thereby served to tell him of the 
evidence needed to substantiate the claim.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The October 2004 letter specifically 
told him to submit "any additional evidence in your 
possession that pertains to your claim."  He was thereby 
advised to submit relevant information or evidence in his 
possession that pertained to the claim.

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The veteran received de novo review of his 
claim after each VCAA notice letter, and such review 
considered all the evidence received in response to the VCAA 
notice letters.  There has been no allegation, nor is there 
other evidence, of prejudice in the delayed notice in this 
case.

VA has provided required assistance in substantiating the 
claim by providing examinations and by obtaining all evidence 
adequately identified by the veteran or the record.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002).  VA has met its duty 
to assist in obtaining any relevant evidence available to 
substantiate the claims.  All identified evidence has been 
accounted for and the veteran's representative has submitted 
written argument, which has been considered in the decision 
below.

Factual Background

During active military service, loose cartilage was 
surgically removed from the right knee.  

In January 1966, the RO granted service connection and 
assigned a 10 percent rating for residuals of a right knee 
arthrotomy under Diagnostic Code 5259.  

Degenerative arthritis of the knee joint was first noted in 
May 1987.  

In December 1987, the RO assigned a 20 percent rating and 
recoded the disability under Diagnostic Code 5257.

The veteran requested an increased rating in January 2000.  
He reported treatment at the Northampton VA Medical Center.  

The RO received Northampton VA Medical Center outpatient 
treatment reports at various times since January 2000.  These 
reflect that the veteran underwent periodic right knee 
physical therapy and frequently complained of significant 
right knee pain.  He worked for the Post Office.  He took 
non-steroidal pain medication (Celebrex(r)) and received one 
steroidal hydrocortisone injection.  Right knee effusion and 
soft tissue swelling was observed occasionally.  X-rays 
showed degenerative joint disease of the medial compartment.  
Diagnoses of right knee degenerative arthritis and 
osteoarthritis were given at various times.  No laxity, 
instability, or complaint of such was noted on any VA or 
private outpatient treatment report.  

Several VA treatment reports specifically mention that there 
was no mediolateral instability and that drawer sign was 
negative.  Drawer's test or sign denotes the integrity of the 
anterior and posterior cruciate ligaments of the knee.  
Dorland's Illustrated Medical Dictionary 1673 (28th ed. 
1994).  

An April 2000 VA orthopedic compensation and pension 
examination report reflects complaint of chronic knee pain 
for which the veteran took Celebrex(r).  The examiner found no 
swelling or tenderness or fluid accumulation on the right 
knee.  Range of motion was to 120 degrees of flexion, 
bilaterally, and to zero degrees of extension, bilaterally.  
X-rays continued to show mild degenerative changes.  The 
diagnosis was mild symptomatic arthritic changes.  
Instability was not addressed. 

In August 2000, the RO continued a 10 percent rating under 
Diagnostic Code 5257.

In August 2000, G. Mercadante, M.D., reported that the 
veteran had moderate to severe right knee arthritis that 
would someday require total knee replacement.  The knee 
disability precluded prolonged standing, repeated movement, 
and prolonged walking.  The physician reported that the 
veteran also saw Dr. Silver.  

In August 2000, S. Silver, M.D., reported that arthritis of 
the hands and knees precluded any work.  In July 2002, Dr. 
Silver reported that the right knee was re-evaluated.  
Although the veteran reported persistent pain that interfered 
with ambulation, he noted no locking, buckling, or giving 
away.  The right knee exhibited full range of motion without 
effusion or synovitis.  Dr. Silver explained that severe 
degenerative joint disease was shown even though range of 
motion had not been diminished.  

In March 2003, the veteran reported that his right knee had 
deteriorated recently and that there was more pain and 
stiffness. 

A September 2003 VA orthopedic compensation examination 
report reflects that the claims file was unavailable for 
review.  The veteran reported that he worked at a mail center 
and did a good deal of walking and lifting on the job.  He 
had chronic low grade throbbing in the right knee with a 
usual pain level of 2 to 3, but 3 to 4 during exacerbations.  
Lifting heavy mailbags and cold weather exacerbated the knee.  
He took Tylenol(r) and Celebrex(r), which helped.  He lost some 
time at work because of increased right knee pain.  

The examiner, a physician's assistant, noted that recent X-
rays showed pointing of both tibial spines, irregular 
narrowing of the joint space, spurring about the patella, and 
no effusion.  Active range of motion was to 110 degrees of 
flexion and passive range of motion was to 120 degrees of 
flexion (the examiner reversed the active and passive ranges; 
however, this is an apparent typographical error).  Extension 
was to zero degrees.  Right knee strength was 4/5.  The 
assessment was history of right knee pain and pain with use.  
The examiner felt that there was a mild loss of activities of 
daily living.  

In October 2004, the veteran underwent a VA compensation and 
pension exam.  The examiner reviewed the medical record.  The 
veteran reported considerable pain, especially when lifting 
and walking.  There was a well-healed lunar scar over the 
right knee. Range of motion was flexion to 135 degrees and 
extension to 0, which was described as "perfectly normal."  
Lachman's, McMurray's and drawer tests were negative.  There 
was no effusion.  The examiner mentioned additional pain and 
fatigability at work.  X-rays showed mild to moderate 
arthritic change of the right knee joint and patellofemoral 
joint.  

In March 2005, the RO issued a rating decision that reflects 
that the residuals of arthrotomy of the right knee are rated 
10 percent disabling under Diagnostic Code 5262-5259 
effective from August 1, 1992.

In June 2005, the veteran's representative requested that 
right knee degenerative arthritis be rated as service-
connected.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995); 38 C.F.R. § 4.1.  Where there is 
a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  The regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  Many factors are for 
consideration in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion, and atrophy.  Crepitation within the 
joint structure should be noted carefully as points of 
contact that are diseased.  Painful motion with joint or 
periarticular pathology which produces disability warrants at 
least the minimum compensable rating for the joint.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

Although the RO rating actions effectively rated the 
residuals of arthrotomy as 10 percent throughout the appeal 
period, that is, since the veteran submitted his request for 
an increased rating in January 2000.

Diagnostic Code 5257 pertains to subluxation or lateral 
instability of a knee.  Subluxation is an incomplete or 
partial dislocation.  Dorland's Illustrated Medical 
Dictionary 1596 (28th ed. 1994)).  A 30 percent evaluation is 
warranted for recurrent subluxation or lateral instability of 
the knee when there is severe impairment.  A 20 percent 
evaluation requires moderate impairment.  Slight impairment 
of either knee warrants a 10 percent rating.  38 C.F.R. 
§§ 4.71, Plate II, 4.71a, Diagnostic Code 5257 (2004).

Cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the knee joint warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2004).  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2004).

The normal range of knee flexion is to 140 degrees.  The 
normal range of knee extension is to 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Limitation of flexion of the leg at the knee will be rated as 
follows: Flexion limited to 15 degrees is 30 percent; flexion 
limited to 30 degrees is 20 percent; flexion limited to 
45 degrees is 10 percent; flexion greater than 45 degrees is 
not compensable.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2004).

Arthritis due to trauma is rated as degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  In turn, 
degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints and two or more minor joint groups and there is 
occasional incapacitating exacerbation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code  5003 (2004). 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

The right knee disability is currently manifested by slight 
limitation of motion in flexion.  There is also pain and 
fatigability on use, occasional effusion, and some muscle 
weakness, which combine to produce functional impairment 
equivalent to limitation of motion in flexion to 30 degrees.  
Neither subluxation, nor lateral instability is shown.  

Under 38 C.F.R. § 4.40 pain on use is equivalent to a 
seriously disabled joint.  Considering that pain, weakness, 
and fatigue on use does amount to additional disability, and 
that the most recent examiner found that these symptoms cause 
additional disability under DeLuca, the Board finds that the 
criteria for a 20 percent rating under Diagnostic Code 5260 
for limitation of motion of the knee are more nearly 
approximated.  38 C.F.R. § 4.7 (2004).

Separate ratings are not available in this case.  For a knee 
disability rated for limitation of motion to warrant a 
separate rating for instability or subluxation, there must be 
evidence of a compensable level of instability or 
subluxation.  In this case there is no objective evidence of 
such.  Therefore, a separate rating under Diagnostic Code 
5257 is not appropriate.  See VAOPGCPREC 36-97 (1997).  There 
is no evidence of dislocated cartilage on which to base a 
rating under Diagnostic Code 5258.  Moreover, a separate 
rating for residuals of cartilage removal under Diagnostic 
Code 5259 is not available, because Diagnostic Code 5259 is 
also predicated on limitation of motion.  See VAOPGCPREC 9-98 
(1998).  

A separate additional rating is also not warranted for 
limitation of right knee extension.  Cf. VAOPGCPREC 9-2004 
(2004) (holding that separate ratings can be provided 
limitation of flexion and extension under Diagnostic Codes 
5260 and 5261, where there is a compensable limitation in 
both directions of knee motion).  The veteran's range of knee 
extension has consistently been to 0 without any reported 
additional limitation due to functional factors.

The provisions of 38 C.F.R. § 3.321(b) (2004) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

During a September 2003 VA examination, the veteran reported 
that he used all of his sick leave for his right knee, and 
that he could take no more without impacting his job.  On the 
subsequent VA examination it was reported that he continued 
to have on-the-job limitations, but retained the same job he 
had held for 18 years.  Given his ability to maintain the 
same employment without any reported reduction in income, the 
Board is unable to find that the right knee disability causes 
marked interference with employment, beyond the current 20 
percent evaluation.  There have been no recent periods of 
hospitalization.  Accordingly, need for frequent periods of 
hospitalization is not shown.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Entitlement to an increased (20 percent) rating for the right 
knee is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


